Exhibit Contact: John L. McManus President and Chief Executive Officer (949) 481-9825 Aeolus Pharmaceuticals Announces First Quarter Fiscal Year 2009 Financial Results Laguna Niguel, California, February 6, 2009 Aeolus Pharmaceuticals, Inc. (OTC Bulletin Board: AOLS.OB) announced today financial results for the three months ended December 31, 2008.The Company reported a net loss of $459,000, or $0.01 per basic share, compared to a loss of $641,000, or $0.02 per basic share, for the three months ended December 31, 2007, a decrease of 28%. “Results for the quarter continue to demonstrate our success in reducing overhead and successfully partnering with universities and the government to further the development of AEOL 10150.” stated John L. McManus, President and Chief Executive Officer.“While making wise use of our cash is important, it is also critical that we move forward the development of our lead drug candidate AEOL10150.During the past quarter we initiated a study of AEOL 10150 as a countermeasure against exposure to radiation at Duke University.We expect to have some of the results of that study before the end of the current quarter.Additionally, we expect to begin studies of AEOL 10150 as a treatment for mustard gas and chlorine gas this quarter.” Research and development expenses were lower in the first quarter of fiscal year 2009 when compared to the first quarter of fiscal 2008 as a result of a decline in grant expenses. During the three months ended December 31, 2008, our development program was focused on the development of AEOL 10150 as a protective agent against chemical agents which were funded through grants from the National Institutes of Health CounterAct Program, whereas during the three months ended December 31, 2007 there were two studies underway which were funded by the Company. General and administrative expenses decreased in the first quarter of fiscal year 2009 compared to the first quarter of fiscal year 2008 as a result of a decline in stock based compensation expense and Board of Directors expense.The decline in stock compensation expense decreased as a result of a lower level of grant activity and a lower valuation assigned to such grants as a result of the lower stock price.Board of Directors expenses declined as a result of our Board of Directors adopting a stock based compensation plan in July 2008 whereas during the quarter ended December 31, 2007, the Board of Directors received cash and stock based compensation. As of December 31, 2008, the Company had $169,000 in cash and cash equivalents and 32,030,874 common shares outstanding. About Aeolus Pharmaceuticals Aeolus is developing a variety of therapeutic agents based on its proprietary small molecule catalytic antioxidants, with AEOL 10150 being the first to enter human clinical evaluation.AEOL 10150 is a patented, small molecule catalytic antioxidant that has shown the ability to scavenge a broad range of reactive oxygen species, or free radicals. As a catalytic antioxidant, AEOL 10150 mimics and thereby amplifies the body’s natural enzymatic systems for eliminating these damaging compounds.Because oxygen-derived free radicals are believed to have an important role in the pathogenesis of many diseases, Aeolus’ catalytic antioxidants are believed to have a broad range of potential therapeutic uses. The statements in this press release that are not purely statements of historical fact are forward-looking statements. Such statements include, but are not limited to, those relating to Aeolus’ product candidates, as well as its proprietary technologies and research programs. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause Aeolus’ actual results to be materially different from historical results or from any results expressed or implied by such forward-looking statements.
